Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.     Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4562227 Rogler et al.

Regarding claims 1 and 6-10:

Rogler exemplifies a heat curing composition containing an isocyanate component including any isocyanate-polyol reaction product having an NCO content of 0.79 mole of NCO per 100 grams of polymer.  The molecular weight of NCO is 42 g/mole.  Therefore 0.79mole*42 g/mole/100 g * 100% is 33.18 weight % of NCO groups which falls within the scope of the instantly claimed isocyanate content.  See Rogler, column 6, lines 45-51, particularly lines 50-51.  Rogler, column 7, lines 25-43, particularly lines 32-33 exemplifies an isocyanate prepolymer having 22.68 weight % of NCO groups.  Rogler, column 7, lines 55-68, particularly lines 60-62 exemplifies isocyanate prepolymers having 26.46 weight % of NCO groups.  Rogler, column 8, lines 25-39, particularly lines 29-31 exemplifies isocyanate prepolymers having 24.78 weight % of NCO groups.  Rogler, column 8, lines 59-68, particularly lines 63-64 exemplifies isocyanate prepolymers having 24.78 weight % of NCO groups.  All of the examples of Rogler disclose reaction products of polyols and polyisocyanates having the instantly claimed percentages of isocyanate groups.  Rogler therefore discloses the instantly claimed isocyanate content with sufficient specificity to anticipate it.
The compositions of Rogler contain epoxy material.  See all of the above cited examples and the entire disclosure of Rogler.
Rogler, column 3, lines 27-29 discloses using 0.2 to 5 equivalents of isocyanate to 1 equivalent of epoxy.  This includes amounts falling within the scope of the instantly claimed ratio of isocyanate to epoxy groups.
Rogler discloses complexes of boron trihalogenides with tertiary amines as latent hardending catalysts at column 5, lines 51 to column 6, line 4.  These borontrihalide/tertiaryamine complex of Rogler catalysts fall within the scope of the instantly claimed Lewis acid-amine complex.  

Rogler does not exemplify or otherwise specify their compositions having the instantly claimed isocyanate to epoxy equivalents ratio and the instantly claimed Lewis acid-amine complex.  

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the heat curing compositions of Rogler containing the polyisocyanate and epoxy in the upper amounts of Rogler which fall within the scope of the instant claims and containing the boron trihalide/tertiary amine catalysts of Rogler because such compositions of Rogler would have been expected to give the properties of the heat curing compositions of Rogler, including the properties explicitly discussed by Rogler and the properties inherent to the compositions of Rogler, coupled with increased pot-life due to the latent hardening boron trihalide/tertiary amines of Rogler, as described by Rogler, column 5, lines 51-54.  

The cured product of the above compositions of Rogler, particularly claims 12-15, are those of the instant claims 6 and 7.  Noted that the imbedded electrical devices are coated with the composition and encapsulated therewith to give composite articles.  The composition also adheres to these compositions.  The molded articles of Rogler, claim 15 are castings.  All of these articles of Rogler’s claims 12-15 meet the instantly claimed articles of the instant claim 7.  The curing method required to give the final products of Rogler is the method of the instant claims 8 and 9.  The methods of Rogler’s claim 15 include resin transfer molding because resin must be transferred to the molds to give the molding process of Rogler.  Rogler’s claim 15 therefore encompasses the instant claim 10.

Regarding claim 2:

Rogler discloses using 0.01 to 5 weight% of their hardening catalyst relative to the mass of the resin matrix at column 6, lines 5-8.
Considering Rogler, column 7, lines 1-14, it is noted that Rogler exemplifies 2.9 grams of boron trichloride catalyst per 100 grams of epoxy in Example 1 of Table 1.  The epoxy contains 0.62 moles of epoxy groups per 100 grams.  This composition therefore contains 0.62 moles of epoxy total.  Rogler encompasses using an equal amount of one of their boron trichloride/tertiary amine complexes in place of the exemplified catalyst.  A representative example would be the boron trichloride/dimethyloctylamine complex of Rogler, column 5, lines 12-15 and 51-65, particularly lines 64-65.  This complex has a molecular weight of 225.11 g/mole.   2.9 grams of the catalyst is 0.013 mole thereof.  The above discussed example of Rogler therefore uses 47.7 mole of epoxy per 1 mole of catalyst complex.  Considering only the resin components of Rogler, Table 1, Example 1, there is 1.47 weight % of catalyst in the epoxy, isocyanate prepolymer, isocyanate, and catalyst matrix.  The amount of filler is not considered.  Using the upper amount of 5 weight % of catalyst relative to the resin matrix gives 3.4 times more catalyst than used in Rogler, Table 1, Example 1.  This gives 47.7 moles epoxy/3.4 per 1 mole of catalyst which is 14.03 moles of epoxy per mole of catalyst which falls within the scope of the instant claim 2.  One can lower the epoxy amounts according to the teachings of Rogler as well to lower the epoxy:catalyst equivalent ratio of Rogler.  It is therefore clear that Rogler encompasses the equivalent ratio of the instant claim 2.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the heat curing compositions of Rogler containing the epoxy to Lewis acid:amine complex equivalent ratio of the instant claim 2 because it is encompassed by Rogler as discussed above, Rogler, column 6, lines 5-10 shows the catalyst amounts to influence the hardening temperature and hardening time in ways that are predictable to the ordinary skilled artisan with more catalyst being expected to decrease hardening time and temperature.


Regarding claim 3:

The examples of Rogler use MDI in addition to the isocyanate prepolymer.  See Rogler, Table 1 of column 7, lines 1-14, noting the Isocyanate A and MDI therein.  The MDI falls within the scope of the instant claim 3.

Regarding claims 4 and 5:

Rogler, column 4, lines 11-20, particularly lines 17-18 discloses using polyols above number average molecular weights of 800 g/mole in making the isocyanate prepolymers of the inventions of Rogler.  No reaction goes to completion necessarily.  The compositions of Rogler therefore necessarily and inherently have some unreacted diol remaining.  Where the diols are of the larger molecular weights of Rogler, they necessarily contain molecules having molecular weights above 700 g/mole.  These compositions meet the requirements of the instant claims 4 and 5.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the heat curing compositions of Rogler containing isocyanate prepolymers made with the higher molecular weight polyols of Rogler, column 4, lines 16-18 because they are encompassed by Rogler, as discussed above, and would have been expected to contribute a very small amount of unreacted polyol molecules falling within the scope of the instant claims 4 and 5 to the compositions of Rogler because no chemical reaction goes to completion.  See MPEP 2112.

4.     US Pat. No. 3565972 Harris and US Pat. No. 4705838 Goel have been fully considered.  Neither reference teaches the amount of isocyanate in the isocyanate-polyol reaction product required by the instant claims.  While an obviousness rationale probably exists to modify these references into the instantly claimed inventions, such rejections as not deemed to be the best rejection of the instant claims in view of the above rejection of paragraph 3.  Such rejections are therefore not made for the instant claims.

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762